     Case 3:16-cv-02351-AJB-BLM Document 40 Filed 08/12/20 PageID.388 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    MELCHOR KARL T. LIMPIN,                            Case No.: 16-CV-2351-AJB-BLM
12                                      Plaintiff,
                                                         ORDER:
13    v.
      ROBERT MCSEVENEY, Immigration                      (1) GRANTING FEDERAL
14
      Judge, et al.,                                     DEFENDANTS’ MOTION TO
15                                                       DIMISS IN THEIR OFFICIAL
                                     Defendants.         CAPACITY
16
17                                                       (2) GRANTING FEDERAL
                                                         DEFENDANTS’ MOTION TO
18
                                                         DISMISS IN THEIR INDIVIDUAL
19                                                       CAPACITY
20
                                                   (Doc. No. 32.)
21         Pending before the Court is federal Defendants’ motion to dismiss in their official
22   capacity and in their individual capacity. (Doc. No. 32.) Plaintiff Melchor Karl T. Limpin
23   opposes this motion. (Doc. No. 37.) After a careful review of the entire record, and for the
24   reasons set forth below, the Court (1) GRANTS federal Defendants’ motion to dismiss in
25   their official capacity and (2) GRANTS federal Defendants’ motion to dismiss in their
26   individual capacity.
27   //
28   //
                                                     1

                                                                               16-CV-2351-AJB-BLM
     Case 3:16-cv-02351-AJB-BLM Document 40 Filed 08/12/20 PageID.389 Page 2 of 9



 1                                        I.     BACKGROUND
 2         The following facts are taking from Plaintiff’s first amendment complaint
 3   (“FAC”).
 4         The instant matter revolves around Plaintiff’s civil action for damages and
 5   injunctive relief for alleged constitutional violations by all defendants named. (See
 6   generally Doc. No. 19.) Plaintiff was arrested on January 4, 2015, by the San Diego
 7   Police Department for felony drug possession with intent to sale. (Id. ¶ 1.) On January 24,
 8   2015, Plaintiff pled guilty and was sentenced to serve six months in custody and six
 9   months of probation. (Id.) Plaintiff was released from custody on July 6, 2015. (Id.) On
10   July 29, 2015, Plaintiff was at the Vista Probation Office for his weekly mandatory
11   supervision with Defendant Hymas. (Id. ¶ 4.) During this time, Defendants Cobian and
12   Larwa from Immigration and Customs Enforcement (“ICE”) seized and detained
13   Plaintiff. (Id. ¶ 1.) Defendants Cobian and Larwa presented Plaintiff with a notice to
14   appear and a warrant for arrest of an alien for an aggravated felony. (Id.) This aggravated
15   felony was the felony drug possession with intent to sale Plaintiff was arrested for on
16   January 4, 2015. (Id.) The warrant for arrest and notice to appear alleged deportable
17   charges based on the aggravated felony. (Id.)
18         Plaintiff alleges this arrest violated his Fourth Amendment rights because the
19   warrant for arrest and notice to appear were issued by Defendants, ICE agents Porter and
20   Cobian, not by a magistrate or someone neutral and detached from law enforcement. (Id.
21   ¶ 5.) Plaintiff alleges his deportable charges were not determined until September 1,
22   2015, therefore, he was not given a 48-hour prompt judicial review of his initial arrest on
23   July 29, 2015, in violation of his Fourth Amendment rights. (Id. ¶ 6.) Plaintiff also
24   alleges he was never given a proper Preap bond hearing and was instead subject to a
25   custody trial on his danger to the community and flight risk. (Id. ¶ 7-15.) Plaintiff further
26   alleges his Eighth Amendment and Equal Protection rights were violated when he was
27   arrested, put in a private prison, and forced to face Defendants (Immigration Judge
28   Robert McSeveny and Department of Homeland Security prosecuting attorneys). (Id. ¶
                                                   2

                                                                                 16-CV-2351-AJB-BLM
     Case 3:16-cv-02351-AJB-BLM Document 40 Filed 08/12/20 PageID.390 Page 3 of 9



 1   28-30.)
 2          In sum, Plaintiff brings six causes of action under Bivens alleging constitutional
 3   violations against these seven federal Defendants in their official and individual capacity.
 4                           II.    PROCEDURAL BACKGROUND
 5          Plaintiff filed his original complaint on September 16, 2016. (Doc. No. 1.) No
 6   further action was taken except for Plaintiff’s three separate notice of change of addresses
 7   he filed with the Court. (Doc. Nos. 2, 4, 5.) On August 27, 2018, the case was dismissed
 8   for want of prosecution pursuant to Federal Rule of Civil Procedure 4(m). (Doc. No. 8.)
 9   Plaintiff then filed a motion for extension of time to file, a motion to amend/correct, a
10   motion for leave to proceed n forma pauperis, and a motion for reconsideration on
11   September 7, 2018. (Doc. Nos. 10, 11, 12, 14.) On December 10, 2018, Plaintiff’s motion
12   to amend/correct and motion for reconsideration were granted by the Court. (Doc. No.
13   18.)
14          Plaintiff filed his amended complaint on December 14, 2018. (Doc. No. 19.) The
15   Clerk issued a summons the same day. (Doc. No. 20.) On January 3, 2019, Plaintiff
16   served the U.S. Attorney’s Office and the U.S. Attorney General with his amended
17   complaint and summons. (Doc. No. 21.) Defendants filed a motion to stay on January 9,
18   2019. (Doc. No. 22.) This motion was granted on the same day. (Doc. No. 23.) Plaintiff
19   filed a motion for default judgment on May 22, 2019. (Doc. No. 26.) Plaintiff’s motion
20   for default judgment was denied on June 3, 2019, because Plaintiff had not effectuated
21   service on any of the federal Defendants in their individual capacity. (Doc. No. 27.)
22          Thereafter, Plaintiff filed four separate certificates of service. (Doc. Nos. 28, 29,
23   30, 31.) First, Plaintiff filed a certificate of service indicating the U.S. Department of
24   Homeland Security agency and/or Kevin K. McAleenan; Executive Office for
25   Immigration Review agency and/or Robert B.C. McSeveny; U.S. Immigration and
26   Customs Enforcement Agency and/or ICE agents Porter, Cobian, and Larwa; San Diego
27   Office of Chief Counsel for Immigration and Customs Enforcement agency and/or DHS
28   attorneys Guy Grande, Kerri Calcador, and Jeffery R. Linblad; and the Office of
                                                    3

                                                                                  16-CV-2351-AJB-BLM
     Case 3:16-cv-02351-AJB-BLM Document 40 Filed 08/12/20 PageID.391 Page 4 of 9



 1   Immigration Litigation were served via certified mail on June 4, 2019. (Doc. No. 28.)
 2   Second, Plaintiff filed a certificate of service indicating the U.S. Department of
 3   Homeland Security agency with attention to Kevin K. McAleenan; Executive Office for
 4   Immigration Review agency with attention to Robert B.C. McSeveny; U.S. Immigration
 5   and Customs Enforcement Agency with attention to ICE agents Porter, Cobian, and
 6   Larwa; and the Office of the Principal Legal Advisor with attention to DHS attorneys
 7   Guy Grande, Kerri Calcador, and Jeffery R. Linblad were served via mail by a third party
 8   on July 31, 2019. (Doc. No. 29.) Third, Plaintiff filed a certificate of service indicating
 9   Paul, Weiss, Rifkind, Wharton & Garrison LLP with attention to Jeh C. Johnson were
10   served via mail by a third party on August 19, 2019. (Doc. No. 30.) Lastly, Plaintiff filed
11   a certificate of service indicating Robert McSeveny, Jeh C. Johnson, ICE agent Porter,
12   ICE agent Cobian, ICE agent Larwa, DHS attorney Guy Grande, and DHS attorney Kerri
13   Calcador were personally served by a resident of San Diego County that was over the age
14   eighteen and not a party in this lawsuit on September 16, 2019. (Doc. No. 31.)
15         Defendants then filed a motion to dismiss on November 15, 2019. (Doc. No. 32.)
16   On December 20, 2019, Plaintiff filed an opposition to the motion to dismiss. (Doc. No.
17   37.) On January 3, 2020, Defendants filed a reply to Plaintiff’s opposition to the motion
18   to dismiss. (Doc. No. 38.)
19                                  III.   LEGAL STANDARD
20   A.    Federal Rule of Civil Procedure 12(b)(1)
21         A complaint must be dismissed under Federal Rule of Civil Procedure 12(b)(1) if,
22   considering the factual allegations in the light most favorable to the plaintiff, the action:
23   (1) does not arise under the Constitution, laws, or treaties of the United States, or does
24   not fall within one of the other enumerated categories of Article III, Section 2, of the
25   Constitution; (2) is not a case or controversy within the meaning of the Constitution; or
26   (3) is not one described by any jurisdictional statute. Baker v. Carr, 369 U.S. 186, 198
27   (1962). When considering a motion to dismiss pursuant to Rule 12(b)(1), the court is not
28   restricted to the face of the pleadings but may review any evidence to resolve factual
                                                    4

                                                                                 16-CV-2351-AJB-BLM
     Case 3:16-cv-02351-AJB-BLM Document 40 Filed 08/12/20 PageID.392 Page 5 of 9



 1   disputes concerning the existence of jurisdiction. McCarthy v. United States, 850 F.2d
 2   558, 560 (9th Cir.1988), cert. denied, 489 U.S. 1052 (1989); Biotics Research Corp. v.
 3   Heckler, 710 F.2d 1375, 1379 (9th Cir.1983). A federal court is presumed to lack subject
 4   matter jurisdiction until the plaintiff establishes otherwise. Kokkonen v. Guardian Life
 5   Ins. Co. of America, 511 U.S. 375 (1994); Stock West, Inc. v. Confederated Tribes, 873
 6   F.2d 1221, 1225 (9th Cir.1989). Therefore, the plaintiff bears the burden of proving the
 7   existence of subject matter jurisdiction. Stock West, 873 F.2d at 1225; Thornhill
 8   Publishing Co., Inc. v. Gen’l Tel & Elect. Corp., 594 F.2d 730, 733 (9th Cir. 1979).
 9   B.    Federal Rule of Civil Procedure 12(b)(2), (4), and (5)
10         The Court cannot exercise personal jurisdiction over a defendant unless there has
11   been proper service over a defendant pursuant to Rule 4 of the Federal Rules of Civil
12   Procedure. Direct Mail Specialists v. Eclat Computerized Techs., Inc., 840 F.2d 685, 688
13   (9th Cir.1988). When service of process is challenged, the party on whose behalf service
14   was made—in this case, Plaintiff—has the burden to establish its validity. Aetna Bus.
15   Credit, Inc. v. Universal Decor & Interior Design, Inc., 635 F.2d 434, 435 (5th Cir.1981).
16   Although Rule 4 is to be construed liberally, service is not effective unless a plaintiff has
17   substantially complied with its requirements. Direct Mail, 840 F.2d at 688. See also
18   Nordic Bank PLC v. Trend Group, Ltd., 619 F.Supp. 542, 564 (D.C.N.Y.1985) (citing
19   Phillips v. Murchison, 194 F.Supp. 620, 622 (S.D.N.Y.1961) (once an amended
20   complaint has been filed, service of the superseded original complaint is inappropriate).
21   Where service of process is deemed insufficient, the district court has broad discretion to
22   either dismiss the action or to retain the case but quash service. Montalbano v. Easco
23   Hand Tools, Inc., 766 F.2d 737, 740 (2d Cir.1985).
24          Federal Rule of Civil Procedure 4(e) provides that individuals may be served by
25   one of two methods. First, service may be perfected according to the law of the state in
26   which the district court is located, or in which service is effected. Fed. R. Civ. P. 4(e)(1).
27   Second, service may be done by presenting a copy of the summons and complaint to the
28   individual personally, by leaving copies at the individual's home with a person of suitable
                                                    5

                                                                                 16-CV-2351-AJB-BLM
     Case 3:16-cv-02351-AJB-BLM Document 40 Filed 08/12/20 PageID.393 Page 6 of 9



 1   age, or by delivering a copy of each to an agent authorized by appointment or by law to
 2   receive service of process. Fed. R. Civ. P. 4(e)(2).
 3                                      IV.    DISCUSSION
 4         The Court will first address Defendants’ motion to dismiss in their official capacity
 5   based on subject matter jurisdiction. Then the Court will address the Defendants’ motion
 6   to dismiss in their individual capacity based on personal jurisdiction.
 7   A.    Defendants’ Motion to Dismiss in Their Official Capacity
 8         Defendants contend Plaintiff’s compliant against them in their official capacity
 9   should be dismissed for lack of subject matter jurisdiction. (Doc. No. 32 at 4-5.)
10   Defendants argue the United States has not waived its sovereign immunity for actions
11   seeking damages for constitutional violations, therefore, the Court lacks subject matter
12   jurisdiction. (Doc. No. 32 at 4.) Defendants also argue a cause of action under Bivens
13   cannot be brought against federal defendants in their official capacity. (Doc. No. 32 at 5.)
14         Plaintiff never explains in his FAC why the Court has subject matter jurisdiction
15   over the federal defendants in their official capacity. (See Doc. No. 19.) Plaintiff argues
16   in his opposition to Defendants’ motion he is seeking only injunctive relief against
17   Defendants in their official capacity. (Doc. No. 37 at 9.) However, Plaintiff still does not
18   address why the Court has subject matter jurisdiction over the federal defendants in their
19   official capacity. (Doc. No. 37.) Plaintiff’s only response is to allege an Administrative
20   Procedure Act against the defendants, but this claim is never brought up in his FAC.
21   (Doc. No. 37 at 9.)
22         Sovereign immunity shields the federal government and its agencies from being
23   sued unless there is a waiver. FDIC v. Meyer, 510 U.S. 471, 475 (1994). Therefore, we
24   must determine if the United States has waived sovereign immunity under Bivens claims.
25   “‘The purpose of Bivens is to deter the officer,’ therefore, a Bivens claim should be
26   ‘brought against the individual for his or her own act.’” Lanuza v. Love, 899 F.3d 1019,
27   1028-29 (9th Cir. 2018) (quoting FDIC v. Meyer, 510 U.S. 471, 485 (1994)). Bivens
28   claims are not available against federal agencies or federal agents sued in their official
                                                   6

                                                                                16-CV-2351-AJB-BLM
     Case 3:16-cv-02351-AJB-BLM Document 40 Filed 08/12/20 PageID.394 Page 7 of 9



 1   capacity. Ibrahim v. Dep’t of Homeland Sec., 538 F.3d 1250, 1257 (9th Cir. 2008). Here,
 2   Plaintiff seeks to bring Bivens claims against federal defendants in their official capacity.
 3   However, the United States has not waived their sovereign immunity and Bivens claims
 4   cannot be brought against federal agents sued in their official capacity. Plaintiff has the
 5   burden of proving the existence of subject matter jurisdiction and has failed to do so.
 6   Accordingly, the Court lacks subject matter jurisdiction.
 7   B.    Defendants’ Motion to Dismiss in Their Individual Capacity
 8         Defendants also contend Plaintiff’s complaint against them in their individual
 9   capacity should be dismissed for lack of personal jurisdiction. (Doc. No. 32 at 6.)
10   Defendants argue they were never served the FAC in accordance with Federal Rule of
11   Civil Procedure 4. (Id.) Plaintiff argues he did serve defendants in accordance with
12   Federal Rule of Civil Procedure 4 when he served the Department of Justice attorneys via
13   certified mail on December 14, 2018, and on January 3, 2019. (Doc. No. 37 at 30.)
14   Plaintiff argues the Department of Justice attorneys are representing Defendants in their
15   individual capacity and are consider agents under Federal Rule of Civil Procedure
16   4(e)(2)(C). (Doc. No. 37 at 30.)
17         Service can be effectuated when a copy is delivered to “an agent authorized by
18   appointment or by law to receive service of process.” Fed. R. Civ. P. 4(e)(2)(C). Plaintiff
19   argues 28 C.F.R. § 50.15 authorizes the Department of Justice attorneys to accept service
20   on behalf of Defendants in their individual capacity. (Doc. No. 37 at 31.) However, this
21   statute merely details the representation of federal officials and employees by Department
22   of Justice attorneys. See 28 C.F.R. § 50.15. It does not designate Department of Justice
23   attorneys as agents allowed to receive service of process as described under Federal Rule
24   of Civil Procedure 4(e)(2)(C). Id. The relationship between attorney and client does not
25   by itself convey the authority for an attorney to accept service on behalf of his client. U.S.
26   v. Ziegler Bolts and Parts Co., 111 F.3d 878, 881 (Fed. Cir. 1997). The record needs to
27   indicate the attorney exercised authority beyond the attorney-client relationship,
28   including the authority to accept service. Id. Here, the record does not indicate the
                                                   7

                                                                                 16-CV-2351-AJB-BLM
     Case 3:16-cv-02351-AJB-BLM Document 40 Filed 08/12/20 PageID.395 Page 8 of 9



 1   Department of Justice attorneys are authorized to receive process of service as agents of
 2   the federal Defendants. Defendants never authorized the Department of Justice attorneys
 3   by appointment to receive service for them. The Department of Justice attorneys are also
 4   not authorized by law under 28 C.F.R. § 50.15 to receive service on behalf of Defendants.
 5   Therefore, service was not effectuated when the Department of Justice attorneys were
 6   served, and service was not proper under Federal Rule of Civil Procedure 4.
 7         In the alternative, Plaintiff did file four certificates of service beginning on June 4,
 8   2019. (Doc. Nos. 28, 29, 30, 31.) These four certificates of service indicate service in
 9   different ways (via certified mail, regular mail by third party, and service by third party)
10   to different groupings of the Defendants. (Id.) However, defendants must be served
11   within 90 days of the complaint being filed otherwise the complaint must be dismissed
12   without prejudice. Fed. R. Civ. P. 4(m). The case was reopened on December 10, 2018.
13   (Doc. No. 18.) Plaintiff filed his FAC on December 14, 2018, meaning he had 90 days to
14   serve Defendants in accordance with Federal Rule of Civil Procedure 4. (Doc. No. 19.)
15   Plaintiff would have had until March 14, 2019, to serve Defendants, but the Court
16   ordered a stay, which allowed all deadlines to be extended in accordance with the length
17   of the stay. (Doc. No. 23.) The stay lasted five weeks. (Doc. No. 24.) Five weeks from
18   March 14, 2019, is April 18, 2019. Therefore, Plaintiff had until April 18, 2019, to serve
19   Defendants properly. Plaintiff’s certificates of service indicate the earliest any of the
20   Defendants were served in their individual capacity was June 4, 2019, therefore, service
21   was not timely under Fed. R. Civ. P. 4(m). Accordingly, the Court lacks personal
22   jurisdiction.
23                                      V.    CONCLUSION
24         As set forth more fully above, the Court GRANTS Defendants’ motions to dismiss
25   in their official capacity. The Court also GRANTS Defendants’ motions to dismiss in
26   their individual capacity. The Court DISMISSES Plaintiff’s complaint WITHOUT
27   prejudice. Fed. R. Civ. P. 4(m) (the action must be dismissed “without prejudice against
28   that defendant or order that service be made within a specified time”).
                                                   8

                                                                                 16-CV-2351-AJB-BLM
     Case 3:16-cv-02351-AJB-BLM Document 40 Filed 08/12/20 PageID.396 Page 9 of 9



 1
 2   IT IS SO ORDERED.
 3
 4   Dated: August 12, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             9

                                                                      16-CV-2351-AJB-BLM
